DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.
 
Response to Amendment
This action is in response to the remarks filed on 6/10/2022. The amendments filed on 6/10/2022 are entered.
The previous objection of claim 20 has been withdrawn in light of the applicant’s remarks/amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Soper et al. (U.S. Pub. No. 20190038365) hereinafter Soper, in view of Barbu et al. (U.S. Pub. No. 20090062641) hereinafter Barbu, in further view of Ekin (U.S. Pub. No. 20170358091) hereinafter Ekin. 
Regarding claim 1, primary reference Soper teaches:
A method for enhancing fluoroscopic computed tomography images (abstract) comprising: 
acquiring a plurality of fluoroscopic images ([0035], “fluoroscopic or X-ray imager”; [0038], intra-operatively acquired fluoroscopy images; [0043], “fluoroscopy”; [0066], describes the use of fluoroscopy as an imaging modality with multiple c-arm x-ray images; [0071], fluoroscopic imaging system 370; [0072]-[0073]; [0074], “Although each individual image taken by fluoroscopic imaging system 370 is a two-dimensional image, multiple two-dimensional images taken from different perspectives can be used to infer the three-dimensional location of an anatomical projection or medical instrument within the surgical field.”; [0080]; [0084]-[0085], describe further the use of fluoroscopic imaging system for image guided surgical procedures; [0088]-[0089]); 
determining an initial pose estimation of a fluoroscopic imaging device for each of the plurality of fluoroscopic images ([0073], describes how the use of relative positions of fiducial markers allows for enhanced pose estimation of the fluoroscopic imaging system 370;  [0074]; [0075], “or to learn the projective geometry of the imager (i.e., to discern how a pixel in the image projects into three-dimensional space or to map the two-dimensional image of the fiducial marker to a known three-dimensional model)”; [0079], “Additionally, images of the device in multiple shapes with a common grounding point can be combined to produce more fiducial marker points covering more space in three dimensions to reduce the ambiguity and/or to improve the accuracy of the calibration and/or the pose estimation.” The use of multiple images is used to determine the pose estimation and increase accuracy of the calibration; [0080], the initial calibration and pose estimation is considered to be an “initial pose estimation” of the fluoroscopy device and using multiple images at different perspectives enables more precise estimation of the pose of the c-arm; [0081]-[0082]; [0084]-[0086], describe calibration of the c-arm to estimate a c-arm pose; [0092]); 
displaying at least one of the fluoroscopic images on a user interface ([0035], “fluoroscopic or X-ray imager”; [0036]-[0037] describe a display system 110 with the operator input system 106 are considered to be the user interface in which the image of the “visualization system” is displayed. The other citations describe the visualization system as being a fluoroscopic imaging system; [0038], intra-operatively acquired fluoroscopy images; [0043], “fluoroscopy”; [0066], describes the use of fluoroscopy as an imaging modality with multiple c-arm x-ray images; [0071], fluoroscopic imaging system 370; [0072]-[0073]; [0074], “Although each individual image taken by fluoroscopic imaging system 370 is a two-dimensional image, multiple two-dimensional images taken from different perspectives can be used to infer the three-dimensional location of an anatomical projection or medical instrument within the surgical field.”; [0080]; [0084]-[0085], describe further the use of fluoroscopic imaging system for image guided surgical procedures; [0088]-[0089]); 
updating the initial pose estimation based on the location of the catheter tip identified by the model ([0073], describes how the use of relative positions of fiducial markers allows for enhanced pose estimation of the fluoroscopic imaging system 370 “during the surgical procedure”; [0084]; [0086], iteratively imaging the fiducial marker from different perspectives to refine the estimated model to a final model of the marker; [0088] describes updated pose estimation based on catheter position; [0090], “The processes 514-516 may be repeated throughout a medical procedure as the medical instrument is inserted or otherwise moved within the patient anatomy to provide current localization about the instrument relative to the anatomy and anatomical model”; [0091]-[0092], see also the following citations for further description of pose estimation throughout the imaging process: [0074]; [0075], “or to learn the projective geometry of the imager (i.e., to discern how a pixel in the image projects into three-dimensional space or to map the two-dimensional image of the fiducial marker to a known three-dimensional model)”; [0079]; [0080], using multiple images at different perspectives enables more precise estimation of the pose of the c-arm; [0081]-[0082]) ; and 
generating a three-dimensional (3D) reconstruction of the plurality of fluoroscopic images utilizing the updated pose estimation ([0074], “Three-dimensional tomographic images can be generated from the two-dimensional projection images created from different projection angles or viewpoints”; [0092]-[0094], describe the use of the fluoroscopic imaging system and tracked pose estimations to construct three-dimensional tomographic images which is considered to be a 3D reconstruction; [0095], “FIG. 16 illustrates a method 580 of image guided medical intervention using tomosynthesis image reconstruction from images obtained from multiple three-dimensional viewpoints of a fluoroscopic system in a surgical environment. As previously described, the pose and location of the fluoroscopic system in the surgical environment may be tracked using fluoroscopic markers in the fluoroscopic images and/or external trackers such as an optical tracking system or joint trackers (e.g., encoders) for the joints of the fluoroscopic system. Thus, the current or desired pose of the fluoroscopic imager in the surgical environment may be known or specified“; [0096], [0097]-[0098] describe positioning the plurality of fluoroscopic image positions to generate a tomosynthesis image reconstruction which utilizes the fiducial marker pose estimation process as previously described).
Primary reference Soper fails to teach:
projecting a position of the catheter tip in the remaining fluoroscopic images based on the indication of position received via the user interface
However, the analogous art of Barbu of a method and system for detecting and tracking a catheter tip in a fluoroscopic image sequence (abstract) teaches:
projecting a position of the catheter tip in the remaining fluoroscopic images based on the indication of position received (figure 1 is described in [0017]-[0020], where a marginal space learning classifier determines a catheter tip in images; [0021]-[0030], further describe tracking a catheter across multiple frames and using the determined classifier tip locations to make probable tip trajectories and positions in the additional frames (see specifically [0027]); [0031], “The selected catheter tip candidate in each frame is the location (position and orientation) of the ablation catheter tip in that frame. It is possible to then output the ablation catheter tip locations by displaying the ablation catheter tip locations in the frames of the fluoroscopic image sequence”; figure 7, illustrates ablation catheter tip detection results across multiple frames (images) of 710, 720, 730, and 740; [0032]; note that the “via the user interface” limitation is taught by the user interface feature of primary reference Soper as the user interface is utilized to display position of the catheter tip across images. Furthermore, paragraph [0033] of Barbu teaches to the use of a display device that teaches to the user interface of the Soper reference. Therefore the combined invention of Soper and Barbu would teach to the indication of position received via the user interface); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position determination and c-arm pose estimation method of Soper to incorporate the projection of a catheter position across multiple images as taught by Barbu because tracking and projecting a catheter tip across an image sequence provides a physician with guidance to track procedures such as cardiac ablation and provide 3D navigation to obtain more accurate surgical results (Barbu, [0004]-[0005]). 
Primary reference Soper further fails to teach:
Requesting an input, via the user interface and on the at least on fluoroscopic image displayed, to identify a position of a catheter tip in the at least one of the fluoroscopic images
receiving an input, via the user interface and on the at least one fluoroscopic image displayed, of an indication of the position of the catheter tip in the at least one of the fluoroscopic images
Analyzing the fluoroscopic images on which the position of the catheter tip has been projected with a model to identify a location of the catheter tip in the fluoroscopic images on which the position of the catheter tip has been projected
However, the analogous art of Ekin of a position determination apparatus for determining positions of an interventional instrument within projection images for image registration (abstract) teaches:
Requesting an input, via the user interface and on the at least one c-arm x-ray image displayed, to identify a position of a catheter tip in the at least one of the c-arm x-ray images ([0017]; [0023]; [0049], x-ray c-arm device; [0050], “The interventional system 1 further comprises an input unit 16 for allowing a user to indicate the position of the tip 23 of the catheter 3 in the projection images. In particular, the input unit 16 provides a graphical user interface allowing the user via, for instance, a computer mouse, a keyboard, a touch pad, et cetera, to indicate the location of the tip 23 of the catheter 3 on the display 17 which may show the projection image. If the input unit 16 includes a touch pad, the projection images may be shown on the touch pad and the touch pad may be used to indicate the position of the tip 23 of the catheter 3 in the projection images, i.e. in this case the input unit 16 and the display 17 may be integrated in a single device”; [0053]; [0059]-[0060]; [0083], “An input unit allows a user to indicate the position of a tip of the interventional instrument in the projection image”)
receiving an input, via the user interface and on the at least one x-ray image displayed, of an indication of the position of the catheter tip in the at least one of the x-ray images ([0017]; [0023]; [0049], x-ray c-arm device; [0050], “The interventional system 1 further comprises an input unit 16 for allowing a user to indicate the position of the tip 23 of the catheter 3 in the projection images. In particular, the input unit 16 provides a graphical user interface allowing the user via, for instance, a computer mouse, a keyboard, a touch pad, et cetera, to indicate the location of the tip 23 of the catheter 3 on the display 17 which may show the projection image. If the input unit 16 includes a touch pad, the projection images may be shown on the touch pad and the touch pad may be used to indicate the position of the tip 23 of the catheter 3 in the projection images, i.e. in this case the input unit 16 and the display 17 may be integrated in a single device”; [0053]; [0059]-[0060]; [0083], “An input unit allows a user to indicate the position of a tip of the interventional instrument in the projection image”)
Analyzing the fluoroscopic images on which the position of the catheter tip has been projected with a model to identify a location of the catheter tip in the fluoroscopic images on which the position of the catheter tip has been projected ([0059]-[0060], describe the user selected catheter tip position which teaches to the projected catheter tip positions; [0061], describes the user position input, the projection of the catheter position on the images, and then the subsequent localization/registration of the catheter which is considered to be the analyzing of the fluoroscopic images to identify a location of the catheter tip as claimed; [0062], “The positions determination unit 5 is preferentially adapted to process the provided projection image, in order to identify the catheter 3 in the projection image, wherein the processed provided projection image is used together with the provided representation and the indicated position of the tip 23 of the catheter 3 in the projection image for determining the positions at which the catheter 3 is located in the projection image.”; [0064]; [0065], teaches to the localization of the catheter based on the position and shape of the catheter detected in the image analysis and provides an estimating of the position of the catheter in the image based on the projected catheter user input position; [0066], describe the use across multiple projection images; [0067]-[0068]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position determination and c-arm pose estimation method of Soper and Barbu to incorporate the requesting and receiving of an input via a user interface of a catheter tip identification and analyzing of the images on which the catheter tip has been projected to identify a location of the catheter tip as taught by Ekin because requesting and using a user input for determination of interventional instrument position can lead to further improved registration between the projection device and the medical instrument (Ekin, [0023]). Therefore, a user-assisted selection of the catheter tip position can provide higher accuracy than automatically determined instrument position data. The analyzing of images to determine a position of the catheter tip in the images based on the catheter tip projection provides an approximate pixel-based localization of the catheter in the acquired images, and enhance the image to show the shape of the instrument (Ekin, [0013]-[0014]; [0062]; [0064]). 
Regarding claim 2, the combined references of Soper, Barbu, and Ekin teach all of the limitations of claim 1. Primary reference Soper further teaches:
further comprising displaying a fluoroscopic computed tomography image derived from the 3D reconstruction ([0038], display system 110 ; [0041], display system 110; [0096], “The image may be displayed to a clinician in real-time during a medical procedure on the patient P.”; see also [0092]-[0094], describe the use of the fluoroscopic imaging system and tracked pose estimations to construct three-dimensional tomographic images which is considered to be a 3D reconstruction; [0095], “FIG. 16 illustrates a method 580 of image guided medical intervention using tomosynthesis image reconstruction from images obtained from multiple three-dimensional viewpoints of a fluoroscopic system in a surgical environment. As previously described, the pose and location of the fluoroscopic system in the surgical environment may be tracked using fluoroscopic markers in the fluoroscopic images and/or external trackers such as an optical tracking system or joint trackers (e.g., encoders) for the joints of the fluoroscopic system. Thus, the current or desired pose of the fluoroscopic imager in the surgical environment may be known or specified“;).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Soper, in view of Barbu, in further view of Ekin as applied to claim 1 above, and further in view of Weingarten et al. (U.S. Pub. No. 20170035379) hereinafter Weingarten. 
Regarding claim 3, the combined references of Soper, Barbu, and Ekin teach all of the limitations of claim 1. Primary reference Soper further fails to teach:
further comprising cropping the plurality of fluoroscopic images on which the position of the catheter tip was projected to define a region of interest
However, the analogous art of Weingarten of a system for constructing fluoroscopic based three-dimensional volumetric data for medical device navigation (abstract) teaches:
further comprising cropping the plurality of fluoroscopic images on which the position of the catheter tip was projected to define a region of interest ([0013]; [0018], the tissue of interest is cropped for a region of interest; [0027], “Additionally, or alternatively, the computing device may be configured to crop a region of interest from the fluoroscopic-based three dimensional volumetric data, project the cropped region of interest onto the captured frames, and sharpen or intensify at least one of the region of interest or the captured frame to identify soft tissue objects“; [0030], “Additionally, or alternatively, the method may include cropping a region of interest from the fluoroscopic-based three dimensional volumetric data, projecting the cropped region of interest onto the captured frames, and sharpening or intensifying at least one of the region of interest or the captured frame to identify soft tissue objects“; [0071]; [0073], describes the volume generated using a tip of catheter or ablation device; [0079]; [0083]; [0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position determination and c-arm pose estimation method of Soper, Barbu, and Ekin to incorporate the cropping to determine a region of interest feature as taught by Weingarten because fluoroscopic imaging devices have difficulty resolving soft tissue objects of interest such as lesions and thus using the technology to navigate a highly-visible surgical tool to an anatomy of interest is improved when creating a region of interest target volume at the specific target tissue site ([0007]-[0008]). 
Regarding claim 4, the combined references of Soper, Barbu, Ekin and Weingarten teach all of the limitations of claim 3. Primary reference Soper further fails to teach:
further comprising determining a confidence estimate for the detection of the catheter tip in each cropped fluoroscopic image
However, the analogous art of Barbu of a method and system for detecting and tracking a catheter tip in a fluoroscopic image sequence (abstract) teaches:
further comprising determining a confidence estimate for the detection of the catheter tip in each cropped fluoroscopic image ([0022], “Based on the PBT probability, the best position (x, y) candidates above a threshold are kept for further processing. For example, the best 500 quarter resolution position candidates may be kept” and the probability measurement with a threshold is considered to be a “confidence estimate” as claimed; [0024], “Based on the PBT probability resulting from the third classifier, the best catheter tip candidates (x, y, .theta.) above a threshold are selected to be further processed using non-maximal suppression”; see also [0025]-[0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position determination and c-arm pose estimation method of Soper, Barbu, Ekin, and Weingarten to incorporate the confidence estimate for the detected catheter tip positions in each image as taught by Barbu because the catheter tip candidates can thus be tracked across all of the frames of the fluoroscopic image providing a minimal trajectory cost for the catheter navigation within tissue such as the heart ([0005]-[0006]). 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Soper, in view of Barbu, in view of Ekin, in further view of Weingarten as applied to claim 4 above, and further in view of Pang et al. (U.S. Pub. No. 20120123250) hereinafter Pang.
Regarding claim 5, the combined references of Soper, Barbu, Ekin, and Weingarten teach all of the limitations of claim 4. Primary reference Soper further fails to teach:
further comprising identifying two additional cropped fluoroscopic images located on either side, in the order in which the plurality of fluoroscopic images was acquired, of a cropped fluoroscopic image having a confidence estimate below a determined threshold
However, the analogous art of Pang of using an autoregressive model for predicting catheter tip positions in a plurality of previous frames of a fluoroscopic image sequence (abstract) teaches:
further comprising identifying two additional fluoroscopic images located on either side, in the order in which the plurality of fluoroscopic images was acquired, of a fluoroscopic image having a confidence estimate below a determined threshold (figure 3, steps 304 and 306 describe the identification of previous frames and a current frame for prediction purposes; [0018]-[0030] describe how the previous frames (considered to include two frames located on the earlier side of the fluoroscopic image) are used for model prediction; [0033] and figure 5 show a plurality of image frames with detection results and ground truth catheter positions; [0034]-[0036]; [0037] describes “out-of-pattern” motion of the catheter within a particular image frame as shown in figure 7 with frames 23 and frame 19 identified as abnormal. A high measured residual error is considered to be “below” a threshold residual error, as it would be the inverse of probability. As described in the prediction model, the predicted locations 708 and 714 are calculated based on at least two additional fluoroscopic images located before the frame with a identified low-confidence measurement; note that Weingarten teaches to determining cropped images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position determination and c-arm pose estimation method of Soper, Barbu, Ekin, and Weingarten to incorporate the identification of at least two additional images located in front of the fluoroscopic image having a poor confidence measurement as taught by Pang because during procedures such as aortic valve implantation surgery, physicians will need to adjust the pigtail catheter sometime to set it to a good pose and it is beneficial to surgical navigation to determine the frame in which this occurs ([0036]-[0037]). 
Regarding claim 6, the combined references of Soper, Barbu, Ekin, Weingarten, and Pang teach all of the limitations of claim 5. Primary reference Soper further fails to teach:
wherein the two additional cropped fluoroscopic images have a confidence estimate higher than the determined threshold
However, the analogous art of Pang of using an autoregressive model for predicting catheter tip positions in a plurality of previous frames of a fluoroscopic image sequence (abstract) teaches:
wherein the two additional cropped fluoroscopic images have a confidence estimate higher than the determined threshold (figure 3, steps 304 and 306 describe the identification of previous frames and a current frame for prediction purposes; [0018]-[0030] describe how the previous frames (considered to include two frames located on the earlier side of the fluoroscopic image) are used for model prediction; [0033] and figure 5 show a plurality of image frames with detection results and ground truth catheter positions; [0034]-[0036]; [0037] describes “out-of-pattern” motion of the catheter within a particular image frame as shown in figure 7 with frames 23 and frame 19 identified as abnormal. As shown in the residual error graph, the frames prior to the abnormal frames 23 or 19 all display a residual error lower than a threshold, which is considered to be analogous to a probability higher than a threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position determination and c-arm pose estimation method of Soper, Barbu, Ekin, Weingarten, and Pang to incorporate the use of fluoroscopic images above a confidence threshold as taught by Pang because during procedures such as aortic valve implantation surgery, physicians will need to adjust the pigtail catheter sometime to set it to a good pose and it is beneficial to surgical navigation to determine the frame in which this occurs ([0036]-[0037]).
Regarding claim 7, the combined references of Soper, Barbu, Ekin, Weingarten, and Pang teach all of the limitations of claim 5. Primary reference Soper further fails to teach:
further comprising interpolating a position of the tip of the catheter in the cropped fluoroscopic image with a confidence estimate lower than the determined threshold from the position of the tip of the catheter in the two cropped fluoroscopic images with a confidence estimate higher than the determined threshold
However, the analogous art of Pang of using an autoregressive model for predicting catheter tip positions in a plurality of previous frames of a fluoroscopic image sequence (abstract) teaches:
further comprising interpolating a position of the tip of the catheter in the fluoroscopic image with a confidence estimate lower than the determined threshold from the position of the tip of the catheter in the two fluoroscopic images with a confidence estimate higher than the determined threshold (figure 3, steps 304 and 306 describe the identification of previous frames and a current frame for prediction purposes; [0018]-[0030] describe how the previous frames (considered to include two frames located on the earlier side of the fluoroscopic image) are used for model prediction; [0033] and figure 5 show a plurality of image frames with detection results and ground truth catheter positions; [0034]-[0036]; [0037] describes “out-of-pattern” motion of the catheter within a particular image frame as shown in figure 7 with frames 23 and frame 19 identified as abnormal. A high measured residual error is considered to be “below” a threshold residual error, as it would be the inverse of probability. As described in the prediction model, the predicted locations 708 and 714 are calculated based on a plurality of additional fluoroscopic images located before the frame with a identified low-confidence measurement. These predicted locations are considered to be “interpolating” a position of the catheter tip in the additional image frame; note that Weingarten teaches to determining cropped images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position determination and c-arm pose estimation method of Soper, Barbu, Ekin, Weingarten, and Pang to incorporate the prediction of a position of the catheter tip as taught by Pang because it enables the user to quickly identify abnormal out of pattern motion within a sequence. The prediction is based on the routine motion, with the identified catheter tip based on the current image data, which shows abnormal motion that could impact accuracy in a surgical procedure ([0003]; [0005]). 
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Soper, in view of Barbu, in further view of Ekin, as applied to claim 1 above, and further in view of Huber et al. (U.S. Pub. No. 20140343401) hereinafter Huber.  
Regarding claim 9, the combined references of Soper, Barbu, and Ekin teach all of the limitations of claim 1. Primary reference Soper further fails to teach:
wherein the initial estimate of pose includes generating a probability map for each of the plurality of fluoroscopic images indicating a probability that each pixel of the fluoroscopic image belongs to a projection of a marker
However, the analogous art of Huber of a medical method of obtaining marker positions at a plurality of time points (abstract) teaches:
wherein the initial estimate of pose includes generating a probability map for each of the plurality of fluoroscopic images indicating a probability that each pixel of the fluoroscopic image belongs to a projection of a marker ([0095]; [0096], the color map 500 with probabilities of the marker “Also, in the illustrated example, the regions 510a-510c represent respective probabilities of 90%, 95%, and 99% that the marker is in those respective regions” is considered to be a probability map; [0097], describes specific pixel/voxel positions to be assigned values for the marker positions; [0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position determination and c-arm pose estimation method of Soper, Barbu, and Ekin to incorporate the generation of a probability map to whether regions of the image contain a marker as taught by Huber because the assessments of regions such as tumors in the lung area require determination of motion such as respiratory motion. Determining the probability that a marker may be in a certain region of the image better represents the patient’s anatomy across different phases of the respiratory cycle and reduces damage to healthy tissue ([0002]-[0004]). 
Regarding claim 10, the combined references of Soper, Barbu, Ekin, and Huber teach all of the limitations of claim 9. Primary reference Soper further fails to teach:
further comprising generating candidates for projection of the marker on the fluoroscopic image
However, the analogous art of Barbu of a method and system for detecting and tracking a catheter tip in a fluoroscopic image sequence (abstract) teaches:
further comprising generating candidates for projection of the marker on the fluoroscopic image ([0018], catheter tip candidates are detected in each frame of the fluoroscopic image sequence using marginal space learning; [0021], Once the PBT classifiers are trained for each level, the classifiers can be used to detect catheter tip candidates in input fluoroscopic images.; [0022], For example, the best 500 quarter resolution position candidates may be kept.; [0025], This results in a set of catheter tip candidates for each frame or fluoroscopic image.; [0031], The selected catheter tip candidate in each frame is the location (position and orientation) of the ablation catheter tip in that frame; see also [0017]-[0030] and [0032] for further description of the classifier-based candidate generation process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position determination and c-arm pose estimation method of Soper, Barbu, Ekin, and Huber to incorporate the confidence estimate for the detected catheter tip positions in each image as taught by Barbu because the catheter tip candidates can thus be tracked across all of the frames of the fluoroscopic image providing a minimal trajectory cost for the catheter navigation within tissue such as the heart ([0005]-[0006]). 
Regarding claim 11, the combined references of Soper, Barbu, Ekin, and Huber teach all of the limitations of claim 10. Primary reference Huber further fails to teach:
further comprising identifying the candidate with the highest probability of projection of the marker being the projection of the marker on the image based on the probability map
However, the analogous art of Barbu of a method and system for detecting and tracking a catheter tip in a fluoroscopic image sequence (abstract) teaches:
further comprising identifying the candidate with the highest probability of projection of the marker being the projection of the marker on the image based on the probability map ([0095]; [0096], “Also, in the illustrated example, the regions 510a-510c represent respective probabilities of 90%, 95%, and 99% that the marker is in those respective regions.” The highest percentage (99%) would be the highest probability of the marker; [0097], describes specific pixel/voxel positions to be assigned values for the marker positions; [0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position determination and c-arm pose estimation method of Soper, Barbu, Ekin, and Huber to incorporate the generation of a probability map with a displayed highest probability as taught by Huber because the assessments of regions such as tumors in the lung area require determination of motion such as respiratory motion. Determining the probability that a marker may be in a certain region of the image better represents the patient’s anatomy across different phases of the respiratory cycle and reduces damage to healthy tissue ([0002]-[0004]). 
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Soper, in view of Barbu, in view of Ekin, in view of Ghesu, F., et al., (“Marginal Space Deep Learning: Efficient Architecture for Detection in Volumetric Image Data,” IEEE Transactions on Medical Imaging. 2015. P. 1-8) hereinafter Ghesu, in further view of Weingarten.    
Regarding claim 12, primary reference Soper teaches:
A system for enhancing fluoroscopic computed tomography images (abstract) comprising: 
a computing device in communication with a fluoroscopic imaging device and including a processor and a memory, the memory configured to store a plurality of fluoroscopic images and an application that when executed by the processor ([0035], “fluoroscopic or X-ray imager”; [0038], intra-operatively acquired fluoroscopy images; [0043], “fluoroscopy”; [0066], describes the use of fluoroscopy as an imaging modality with multiple c-arm x-ray images; [0071], fluoroscopic imaging system 370; [0072]-[0073]; [0074], “Although each individual image taken by fluoroscopic imaging system 370 is a two-dimensional image, multiple two-dimensional images taken from different perspectives can be used to infer the three-dimensional location of an anatomical projection or medical instrument within the surgical field.”; [0080]; [0084]-[0085], describe further the use of fluoroscopic imaging system for image guided surgical procedures; [0088]-[0089]) causes the processor to execute the steps of: 
determining an initial pose estimation of a fluoroscopic imaging device for each of the plurality of fluoroscopic images ([0073], describes how the use of relative positions of fiducial markers allows for enhanced pose estimation of the fluoroscopic imaging system 370;  [0074]; [0075], “or to learn the projective geometry of the imager (i.e., to discern how a pixel in the image projects into three-dimensional space or to map the two-dimensional image of the fiducial marker to a known three-dimensional model)”; [0079], “Additionally, images of the device in multiple shapes with a common grounding point can be combined to produce more fiducial marker points covering more space in three dimensions to reduce the ambiguity and/or to improve the accuracy of the calibration and/or the pose estimation.” The use of multiple images is used to determine the pose estimation and increase accuracy of the calibration; [0080], the initial calibration and pose estimation is considered to be an “initial pose estimation” of the fluoroscopy device and using multiple images at different perspectives enables more precise estimation of the pose of the c-arm; [0081]-[0082]; [0084]-[0086], describe calibration of the c-arm to estimate a c-arm pose; [0092]); 
displaying at least one of the fluoroscopic images on a user interface ([0035], “fluoroscopic or X-ray imager”; [0036]-[0037] describe a display system 110 with the operator input system 106 are considered to be the user interface in which the image of the “visualization system” is displayed. The other citations describe the visualization system as being a fluoroscopic imaging system; [0038], intra-operatively acquired fluoroscopy images; [0043], “fluoroscopy”; [0066], describes the use of fluoroscopy as an imaging modality with multiple c-arm x-ray images; [0071], fluoroscopic imaging system 370; [0072]-[0073]; [0074], “Although each individual image taken by fluoroscopic imaging system 370 is a two-dimensional image, multiple two-dimensional images taken from different perspectives can be used to infer the three-dimensional location of an anatomical projection or medical instrument within the surgical field.”; [0080]; [0084]-[0085], describe further the use of fluoroscopic imaging system for image guided surgical procedures; [0088]-[0089]);
configured to analyze the frames to identify a location of the catheter tip in the frames ([0073]-[0079], provide an overview of the use of the fiducial markers (which include a catheter distal tip) and how they are identified and localized within the fluoroscopic images; [0080]-[0082], describe the use of geometric modelling and cross-ratio principle to determine position of fiducial markers that represent the distal portion of a catheter (catheter tip). This is considered to be an analysis with a model to determine the position; [0084]; [0086]-[0088] further describe methods of analyzing the radiopaque fiducial marker to determine a location within the images; [0089]-[0091]); 
the memory receiving the identified locations of the tip of the catheter in the frames from the analysis and the processor executing steps of the application of updating the initial pose estimation based on the location of the catheter tip identified by the neural network ([0073], describes how the use of relative positions of fiducial markers allows for enhanced pose estimation of the fluoroscopic imaging system 370 “during the surgical procedure”; [0084]; [0086], iteratively imaging the fiducial marker from different perspectives to refine the estimated model to a final model of the marker; [0088] describes updated pose estimation based on catheter position; [0090], “The processes 514-516 may be repeated throughout a medical procedure as the medical instrument is inserted or otherwise moved within the patient anatomy to provide current localization about the instrument relative to the anatomy and anatomical model”; [0091]-[0092], see also the following citations for further description of pose estimation throughout the imaging process: [0074]; [0075], “or to learn the projective geometry of the imager (i.e., to discern how a pixel in the image projects into three-dimensional space or to map the two-dimensional image of the fiducial marker to a known three-dimensional model)”; [0079]; [0080], using multiple images at different perspectives enables more precise estimation of the pose of the c-arm; [0081]-[0082]); and 
generating a three-dimensional (3D) reconstruction of the plurality of fluoroscopic images utilizing the updated pose estimation ([0074], “Three-dimensional tomographic images can be generated from the two-dimensional projection images created from different projection angles or viewpoints”; [0092]-[0094], describe the use of the fluoroscopic imaging system and tracked pose estimations to construct three-dimensional tomographic images which is considered to be a 3D reconstruction; [0095], “FIG. 16 illustrates a method 580 of image guided medical intervention using tomosynthesis image reconstruction from images obtained from multiple three-dimensional viewpoints of a fluoroscopic system in a surgical environment. As previously described, the pose and location of the fluoroscopic system in the surgical environment may be tracked using fluoroscopic markers in the fluoroscopic images and/or external trackers such as an optical tracking system or joint trackers (e.g., encoders) for the joints of the fluoroscopic system. Thus, the current or desired pose of the fluoroscopic imager in the surgical environment may be known or specified“; [0096], [0097]-[0098] describe positioning the plurality of fluoroscopic image positions to generate a tomosynthesis image reconstruction which utilizes the fiducial marker pose estimation process as previously described).
Primary reference Soper fails to teach:
projecting a position of the catheter tip in the remaining fluoroscopic images based on the indication of the position of the catheter tip received via the user interface
a marginal space learning network in communication with the memory and configured to analyze the frames to identify a location of the catheter tip in the frames
However, the analogous art of Barbu of a method and system for detecting and tracking a catheter tip in a fluoroscopic image sequence (abstract) teaches:
projecting a position of the catheter tip in the remaining fluoroscopic images based on the indication of the position of the catheter tip received (figure 1 is described in [0017]-[0020], where a marginal space learning classifier determines a catheter tip in images; [0021]-[0030], further describe tracking a catheter across multiple frames and using the determined classifier tip locations to make probable tip trajectories and positions in the additional frames (see specifically [0027]); [0031], “The selected catheter tip candidate in each frame is the location (position and orientation) of the ablation catheter tip in that frame. It is possible to then output the ablation catheter tip locations by displaying the ablation catheter tip locations in the frames of the fluoroscopic image sequence”; figure 7, illustrates ablation catheter tip detection results across multiple frames (images) of 710, 720, 730, and 740; [0032]; note that the “via the user interface” limitation is taught by the user interface feature of primary reference Soper as the user interface is utilized to display position of the catheter tip across images. Furthermore, paragraph [0033] of Barbu teaches to the use of a display device that teaches to the user interface of the Soper reference. Therefore the combined invention of Soper and Barbu would teach to the indication of position received via the user interface); and 
a marginal space learning network in communication with the memory and configured to analyze the frames to identify a location of the catheter tip in the frames (figure 1 is described in [0017]-[0020], where a marginal space learning classifier determines a catheter tip in images; [0021]-[0030], further describe tracking a catheter across multiple frames and using the determined classifier tip locations to make probable tip trajectories and positions in the additional frames (see specifically [0027]); [0031], “The selected catheter tip candidate in each frame is the location (position and orientation) of the ablation catheter tip in that frame. It is possible to then output the ablation catheter tip locations by displaying the ablation catheter tip locations in the frames of the fluoroscopic image sequence”; figure 7, illustrates ablation catheter tip detection results across multiple frames (images) of 710, 720, 730, and 740; [0032])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position determination and c-arm pose estimation method of Soper to incorporate the projection of a catheter position across multiple images as taught by Barbu because tracking and projecting a catheter tip across an image sequence provides a physician with guidance to track procedures such as cardiac ablation and provide 3D navigation to obtain more accurate surgical results ([0004]-[0005]). 
Primary reference Soper further fails to teach:
Requesting an input, via the user interface and on the at least one fluoroscopic image displayed, to identify a position of a catheter tip in the at least one of the fluoroscopic images
receiving an input, via the user interface and on the at least one fluoroscopic image displayed, of an indication of the position of the catheter tip in the at least one of the fluoroscopic images
However, the analogous art of Ekin of a position determination apparatus for determining positions of an interventional instrument within projection images for image registration (abstract) teaches:
Requesting an input, via the user interface and on the at least one c-arm x-ray image displayed, to identify a position of a catheter tip in the at least one of the c-arm x-ray images ([0017]; [0023]; [0049], x-ray c-arm device; [0050], “The interventional system 1 further comprises an input unit 16 for allowing a user to indicate the position of the tip 23 of the catheter 3 in the projection images. In particular, the input unit 16 provides a graphical user interface allowing the user via, for instance, a computer mouse, a keyboard, a touch pad, et cetera, to indicate the location of the tip 23 of the catheter 3 on the display 17 which may show the projection image. If the input unit 16 includes a touch pad, the projection images may be shown on the touch pad and the touch pad may be used to indicate the position of the tip 23 of the catheter 3 in the projection images, i.e. in this case the input unit 16 and the display 17 may be integrated in a single device”; [0053]; [0059]-[0060]; [0083], “An input unit allows a user to indicate the position of a tip of the interventional instrument in the projection image”)
receiving an input, via the user interface and on the at least one x-ray image displayed, of an indication of the position of the catheter tip in the at least one of the x-ray images ([0017]; [0023]; [0049], x-ray c-arm device; [0050], “The interventional system 1 further comprises an input unit 16 for allowing a user to indicate the position of the tip 23 of the catheter 3 in the projection images. In particular, the input unit 16 provides a graphical user interface allowing the user via, for instance, a computer mouse, a keyboard, a touch pad, et cetera, to indicate the location of the tip 23 of the catheter 3 on the display 17 which may show the projection image. If the input unit 16 includes a touch pad, the projection images may be shown on the touch pad and the touch pad may be used to indicate the position of the tip 23 of the catheter 3 in the projection images, i.e. in this case the input unit 16 and the display 17 may be integrated in a single device”; [0053]; [0059]-[0060]; [0083], “An input unit allows a user to indicate the position of a tip of the interventional instrument in the projection image”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position determination and c-arm pose estimation method of Soper and Barbu to incorporate the requesting of an input via a user interface of a catheter tip identification as taught by Ekin because requesting and using a user input for determination of interventional instrument position can lead to further improved registration between the projection device and the medical instrument ([0023]). Therefore, a user-assisted selection of the catheter tip position can provide higher accuracy than automatically determined instrument position data. 
Primary reference Soper fails to teach:
a neural network in communication with the memory and configured to analyze the frames to identify a location of the desired object in the frames
However, the analogous art of Ghesu of a deep learning neural network architecture for determining features within image data (abstract) teaches:
a neural network in communication with the memory and configured to analyze the frames to identify a location of the desired object in the frames (pages 3-6, Method, describes the marginal space deep learning model for object identification within medical images (see also pages 6-7 for results within training data and anatomy determination); figure 2 shows the scheme for an input image with a detection result based on the deep learning classifier)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position determination and c-arm pose estimation method of Soper, Barbu, and Ekin to incorporate the use of a deep learning neural network based form of marginal space learning as taught by Ghesu because using deep learning neural network based classifiers outperform state-of-the-art classifiers on a variety of publicly available benchmark tests. This produces more efficient scanning and more accurate object identification (page 2, paragraphs 2-3). 
Primary reference Soper further fails to teach:
cropping the fluoroscopic images with the projected position of catheter tip to define a set of frames
However, the analogous art of Weingarten of a system for constructing fluoroscopic based three-dimensional volumetric data for medical device navigation (abstract) teaches:
cropping the fluoroscopic images with the projected position of catheter tip to define a set of frames ([0013]; [0018], the tissue of interest is cropped for a region of interest; [0027], “Additionally, or alternatively, the computing device may be configured to crop a region of interest from the fluoroscopic-based three dimensional volumetric data, project the cropped region of interest onto the captured frames, and sharpen or intensify at least one of the region of interest or the captured frame to identify soft tissue objects“; [0030], “Additionally, or alternatively, the method may include cropping a region of interest from the fluoroscopic-based three dimensional volumetric data, projecting the cropped region of interest onto the captured frames, and sharpening or intensifying at least one of the region of interest or the captured frame to identify soft tissue objects“; [0071]; [0073], describes the volume generated using a tip of catheter or ablation device; [0079]; [0083]; [0086]); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position determination and c-arm pose estimation method of Soper, Barbu, Ekin, and Ghesu to incorporate the cropping of the images with the catheter tip as taught by Weingarten because fluoroscopic imaging devices have difficulty resolving soft tissue objects of interest such as lesions and thus using the technology to navigate a highly-visible surgical tool to an anatomy of interest is improved when creating a region of interest target volume at the specific target tissue site ([0007]-[0008]). 
Regarding claim 13, the combined references of Soper, Barbu, Ekin, Ghesu, and Weingarten teach all of the limitations of claim 12. Primary reference Soper further teaches:
wherein the processor further executes steps of the application of displaying a fluoroscopic computed tomography image derived from the 3D reconstruction ([0038], display system 110 ; [0041], display system 110; [0096], “The image may be displayed to a clinician in real-time during a medical procedure on the patient P.”; see also [0092]-[0094], describe the use of the fluoroscopic imaging system and tracked pose estimations to construct three-dimensional tomographic images which is considered to be a 3D reconstruction; [0095], “FIG. 16 illustrates a method 580 of image guided medical intervention using tomosynthesis image reconstruction from images obtained from multiple three-dimensional viewpoints of a fluoroscopic system in a surgical environment. As previously described, the pose and location of the fluoroscopic system in the surgical environment may be tracked using fluoroscopic markers in the fluoroscopic images and/or external trackers such as an optical tracking system or joint trackers (e.g., encoders) for the joints of the fluoroscopic system. Thus, the current or desired pose of the fluoroscopic imager in the surgical environment may be known or specified“;).
Regarding claim 14, the combined references of Soper, Barbu, Ekin, Ghesu, and Weingarten teach all of the limitations of claim 12. Primary reference Soper further fails to teach:
wherein the processor further executes steps of the application of generating a confidence estimate of detection of the tip of the catheter for each cropped fluoroscopic image
However, the analogous art of Barbu of a method and system for detecting and tracking a catheter tip in a fluoroscopic image sequence (abstract) teaches:
wherein the processor further executes steps of the application of generating a confidence estimate of detection of the tip of the catheter for each fluoroscopic image ([0022], “Based on the PBT probability, the best position (x, y) candidates above a threshold are kept for further processing. For example, the best 500 quarter resolution position candidates may be kept” and the probability measurement with a threshold is considered to be a “confidence estimate” as claimed; [0024], “Based on the PBT probability resulting from the third classifier, the best catheter tip candidates (x, y, .theta.) above a threshold are selected to be further processed using non-maximal suppression”; see also [0025]-[0031]; note that Weingarten teaches to cropping a set of fluoroscopic images in the combined invention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position determination and c-arm pose estimation method of Soper, Barbu, Ekin, Ghesu, and Weingarten to incorporate the confidence estimate for the detected catheter tip positions in each image as taught by Barbu because the catheter tip candidates can thus be tracked across all of the frames of the fluoroscopic image providing a minimal trajectory cost for the catheter navigation within tissue such as the heart ([0005]-[0006]). 
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Soper, in view of Barbu, in view of Ekin, in view of Ghesu, in further view of Weingarten as applied to claim 14 above, and further in view of Pang. 
Regarding claim 15, the combined references of Soper, Barbu, Ekin, Ghesu, and Weingarten teach all of the limitations of claim 14. Primary reference Soper further fails to teach:
wherein the processor further executes steps of the application of identifying two additional cropped fluoroscopic images located on either side, in the order in which the plurality of fluoroscopic images was acquired, of a cropped fluoroscopic image having a confidence estimate below a determined threshold
However, the analogous art of Pang of using an autoregressive model for predicting catheter tip positions in a plurality of previous frames of a fluoroscopic image sequence (abstract) teaches:
wherein the processor further executes steps of the application of identifying two additional fluoroscopic images located on either side, in the order in which the plurality of fluoroscopic images was acquired, of a fluoroscopic image having a confidence estimate below a determined threshold (figure 3, steps 304 and 306 describe the identification of previous frames and a current frame for prediction purposes; [0018]-[0030] describe how the previous frames (considered to include two frames located on the earlier side of the fluoroscopic image) are used for model prediction; [0033] and figure 5 show a plurality of image frames with detection results and ground truth catheter positions; [0034]-[0036]; [0037] describes “out-of-pattern” motion of the catheter within a particular image frame as shown in figure 7 with frames 23 and frame 19 identified as abnormal. A high measured residual error is considered to be “below” a threshold residual error, as it would be the inverse of probability. As described in the prediction model, the predicted locations 708 and 714 are calculated based on at least two additional fluoroscopic images located before the frame with a identified low-confidence measurement; note that Weingarten teaches to determining cropped images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position determination and c-arm pose estimation method of Soper, Barbu, Ekin, Ghesu, and Weingarten to incorporate the identification of at least two additional images located in front of the fluoroscopic image having a poor confidence measurement as taught by Pang because during procedures such as aortic valve implantation surgery, physicians will need to adjust the pigtail catheter sometime to set it to a good pose and it is beneficial to surgical navigation to determine the frame in which this occurs ([0036]-[0037]). 
Regarding claim 16, the combined references of Soper, Barbu, Ekin, Ghesu, Weingarten, and Pang teach all of the limitations of claim 15. Primary reference Soper further fails to teach:
wherein the two additional cropped fluoroscopic images have a confidence estimate higher than the determined threshold
However, the analogous art of Pang of using an autoregressive model for predicting catheter tip positions in a plurality of previous frames of a fluoroscopic image sequence (abstract) teaches:
wherein the two additional fluoroscopic images have a confidence estimate higher than the determined threshold (figure 3, steps 304 and 306 describe the identification of previous frames and a current frame for prediction purposes; [0018]-[0030] describe how the previous frames (considered to include two frames located on the earlier side of the fluoroscopic image) are used for model prediction; [0033] and figure 5 show a plurality of image frames with detection results and ground truth catheter positions; [0034]-[0036]; [0037] describes “out-of-pattern” motion of the catheter within a particular image frame as shown in figure 7 with frames 23 and frame 19 identified as abnormal. As shown in the residual error graph, the frames prior to the abnormal frames 23 or 19 all display a residual error lower than a threshold, which is considered to be analogous to a probability higher than a threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position determination and c-arm pose estimation method of Soper, Barbu, Ekin, Ghesu, Weingarten and Pang to incorporate the use of fluoroscopic images above a confidence threshold as taught by Pang because during procedures such as aortic valve implantation surgery, physicians will need to adjust the pigtail catheter sometime to set it to a good pose and it is beneficial to surgical navigation to determine the frame in which this occurs ([0036]-[0037]).
Regarding claim 17, the combined references of Soper, Barbu, Ekin, Ghesu, Weingarten, and Pang teach all of the limitations of claim 16. Primary reference Soper further fails to teach:
wherein the processor further executes steps of the application of interpolating a position of the tip of the catheter in the cropped fluoroscopic image with a confidence estimate lower than the determined threshold from the position of the tip of the catheter in the two cropped fluoroscopic images with a confidence estimate higher than the determined threshold
However, the analogous art of Pang of using an autoregressive model for predicting catheter tip positions in a plurality of previous frames of a fluoroscopic image sequence (abstract) teaches:
wherein the processor further executes steps of the application of interpolating a position of the tip of the catheter in the fluoroscopic image with a confidence estimate lower than the determined threshold from the position of the tip of the catheter in the two fluoroscopic images with a confidence estimate higher than the determined threshold (figure 3, steps 304 and 306 describe the identification of previous frames and a current frame for prediction purposes; [0018]-[0030] describe how the previous frames (considered to include two frames located on the earlier side of the fluoroscopic image) are used for model prediction; [0033] and figure 5 show a plurality of image frames with detection results and ground truth catheter positions; [0034]-[0036]; [0037] describes “out-of-pattern” motion of the catheter within a particular image frame as shown in figure 7 with frames 23 and frame 19 identified as abnormal. A high measured residual error is considered to be “below” a threshold residual error, as it would be the inverse of probability. As described in the prediction model, the predicted locations 708 and 714 are calculated based on a plurality of additional fluoroscopic images located before the frame with a identified low-confidence measurement. These predicted locations are considered to be “interpolating” a position of the catheter tip in the additional image frame; note that Weingarten teaches to determining cropped images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position determination and c-arm pose estimation method of Soper, Barbu, Ekin, Ghesu, Weingarten, and Pang to incorporate the prediction of a position of the catheter tip as taught by Pang because it enables the user to quickly identify abnormal out of pattern motion within a sequence. The prediction is based on the routine motion, with the identified catheter tip based on the current image data, which shows abnormal motion that could impact accuracy in a surgical procedure ([0003]; [0005]). 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Soper, in view of Barbu, in view of Ekin, in view of Ghesu, in view of Weingarten, in further view of Pang as applied to claim 17 above, and further in view of Huber.   
Regarding claim 18, the combined references of Soper, Barbu, Ekin, Ghesu, Weingarten and Pang teach all of the limitations of claim 17. Primary reference Soper further fails to teach:
wherein the initial estimate of pose includes generating a probability map for each of the plurality of fluoroscopic images indicating a probability that each pixel of the fluoroscopic image belongs to a projection of a marker
However, the analogous art of Huber of a medical method of obtaining marker positions at a plurality of time points (abstract) teaches:
wherein the initial estimate of pose includes generating a probability map for each of the plurality of fluoroscopic images indicating a probability that each pixel of the fluoroscopic image belongs to a projection of a marker [0095]; [0096], the color map 500 with probabilities of the marker “Also, in the illustrated example, the regions 510a-510c represent respective probabilities of 90%, 95%, and 99% that the marker is in those respective regions” is considered to be a probability map; [0097], describes specific pixel/voxel positions to be assigned values for the marker positions; [0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position determination and c-arm pose estimation method of Soper, Barbu, Ekin, Ghesu, Weingarten, and Pang to incorporate the generation of a probability map to whether regions of the image contain a marker as taught by Huber because the assessments of regions such as tumors in the lung area require determination of motion such as respiratory motion. Determining the probability that a marker may be in a certain region of the image better represents the patient’s anatomy across different phases of the respiratory cycle and reduces damage to healthy tissue ([0002]-[0004]). 
Regarding claim 19, the combined references of Soper, Barbu, Ekin, Ghesu, Weingarten, Pang and Huber teach all of the limitations of claim 18. Primary reference Soper further fails to teach:
further comprising generating candidates for projection of the marker on the fluoroscopic image and 
However, the analogous art of Barbu of a method and system for detecting and tracking a catheter tip in a fluoroscopic image sequence (abstract) teaches:
further comprising generating candidates for projection of the marker on the fluoroscopic image and ([0018], catheter tip candidates are detected in each frame of the fluoroscopic image sequence using marginal space learning; [0021], Once the PBT classifiers are trained for each level, the classifiers can be used to detect catheter tip candidates in input fluoroscopic images.; [0022], For example, the best 500 quarter resolution position candidates may be kept.; [0025], This results in a set of catheter tip candidates for each frame or fluoroscopic image.; [0031], The selected catheter tip candidate in each frame is the location (position and orientation) of the ablation catheter tip in that frame; see also [0017]-[0030] and [0032] for further description of the classifier-based candidate generation process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position determination and c-arm pose estimation method of Soper, Barbu, Ekin, Ghesu, Weingarten, Pang and Huber to incorporate the confidence estimate for the detected catheter tip positions in each image as taught by Barbu because the catheter tip candidates can thus be tracked across all of the frames of the fluoroscopic image providing a minimal trajectory cost for the catheter navigation within tissue such as the heart ([0005]-[0006]). 
Primary reference Soper further fails to teach:
identifying the candidate with the highest probability of projection of the marker being the projection of the marker on the image based on the probability map
However, the analogous art of Huber of a medical method of obtaining marker positions at a plurality of time points (abstract) teaches:
identifying the candidate with the highest probability of projection of the marker being the projection of the marker on the image based on the probability map [0095]; [0096], “Also, in the illustrated example, the regions 510a-510c represent respective probabilities of 90%, 95%, and 99% that the marker is in those respective regions.” The highest percentage (99%) would be the highest probability of the marker; [0097], describes specific pixel/voxel positions to be assigned values for the marker positions; [0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position determination and c-arm pose estimation method of Soper, Barbu, Ekin, Ghesu, Weingarten, Pang and Huber to incorporate the generation of a probability map with a displayed highest probability as taught by Huber because the assessments of regions such as tumors in the lung area require determination of motion such as respiratory motion. Determining the probability that a marker may be in a certain region of the image better represents the patient’s anatomy across different phases of the respiratory cycle and reduces damage to healthy tissue ([0002]-[0004]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Soper, in view of Barbu, in view of Ekin, in view of Weingarten, in view of Garibaldi et al. (U.S. Pub. No. 20040030244) hereinafter Garibaldi, in further view of Zhang et al. (U.S. Pub. No. 20190139259) hereinafter Zhang.    
Regarding claim 20, primary reference Soper teaches:
A method for enhancing fluoroscopic computed tomography images (abstract) comprising: 
acquiring a plurality of fluoroscopic images ([0035], “fluoroscopic or X-ray imager”; [0038], intra-operatively acquired fluoroscopy images; [0043], “fluoroscopy”; [0066], describes the use of fluoroscopy as an imaging modality with multiple c-arm x-ray images; [0071], fluoroscopic imaging system 370; [0072]-[0073]; [0074], “Although each individual image taken by fluoroscopic imaging system 370 is a two-dimensional image, multiple two-dimensional images taken from different perspectives can be used to infer the three-dimensional location of an anatomical projection or medical instrument within the surgical field.”; [0080]; [0084]-[0085], describe further the use of fluoroscopic imaging system for image guided surgical procedures; [0088]-[0089]); 
determining an initial pose estimation of a fluoroscopic imaging device for each of the plurality of fluoroscopic images ([0073], describes how the use of relative positions of fiducial markers allows for enhanced pose estimation of the fluoroscopic imaging system 370;  [0074]; [0075], “or to learn the projective geometry of the imager (i.e., to discern how a pixel in the image projects into three-dimensional space or to map the two-dimensional image of the fiducial marker to a known three-dimensional model)”; [0079], “Additionally, images of the device in multiple shapes with a common grounding point can be combined to produce more fiducial marker points covering more space in three dimensions to reduce the ambiguity and/or to improve the accuracy of the calibration and/or the pose estimation.” The use of multiple images is used to determine the pose estimation and increase accuracy of the calibration; [0080], the initial calibration and pose estimation is considered to be an “initial pose estimation” of the fluoroscopy device and using multiple images at different perspectives enables more precise estimation of the pose of the c-arm; [0081]-[0082]; [0084]-[0086], describe calibration of the c-arm to estimate a c-arm pose; [0092]); 
analyzing each frame to determine a location of the catheter tip in the frame ([0073]-[0079], provide an overview of the use of the fiducial markers (which include a catheter distal tip) and how they are identified and localized within the fluoroscopic images; [0080]-[0082], describe the use of geometric modelling and cross-ratio principle to determine position of fiducial markers that represent the distal portion of a catheter (catheter tip). This is considered to be an analysis with a model to determine the position; [0084]; [0086]-[0088] further describe methods of analyzing the radiopaque fiducial marker to determine a location within the images; [0089]-[0091]); 
updating the initial pose estimation based on the confirmed location in each frame ([0073], describes how the use of relative positions of fiducial markers allows for enhanced pose estimation of the fluoroscopic imaging system 370 “during the surgical procedure”; [0084]; [0086], iteratively imaging the fiducial marker from different perspectives to refine the estimated model to a final model of the marker; [0088] describes updated pose estimation based on catheter position; [0090], “The processes 514-516 may be repeated throughout a medical procedure as the medical instrument is inserted or otherwise moved within the patient anatomy to provide current localization about the instrument relative to the anatomy and anatomical model”; [0091]-[0092], see also the following citations for further description of pose estimation throughout the imaging process: [0074]; [0075], “or to learn the projective geometry of the imager (i.e., to discern how a pixel in the image projects into three-dimensional space or to map the two-dimensional image of the fiducial marker to a known three-dimensional model)”; [0079]; [0080], using multiple images at different perspectives enables more precise estimation of the pose of the c-arm; [0081]-[0082]); 
generating a three-dimensional (3D) reconstruction of the plurality of fluoroscopic images utilizing the updated pose estimation ([0074], “Three-dimensional tomographic images can be generated from the two-dimensional projection images created from different projection angles or viewpoints”; [0092]-[0094], describe the use of the fluoroscopic imaging system and tracked pose estimations to construct three-dimensional tomographic images which is considered to be a 3D reconstruction; [0095], “FIG. 16 illustrates a method 580 of image guided medical intervention using tomosynthesis image reconstruction from images obtained from multiple three-dimensional viewpoints of a fluoroscopic system in a surgical environment. As previously described, the pose and location of the fluoroscopic system in the surgical environment may be tracked using fluoroscopic markers in the fluoroscopic images and/or external trackers such as an optical tracking system or joint trackers (e.g., encoders) for the joints of the fluoroscopic system. Thus, the current or desired pose of the fluoroscopic imager in the surgical environment may be known or specified“; [0096], [0097]-[0098] describe positioning the plurality of fluoroscopic image positions to generate a tomosynthesis image reconstruction which utilizes the fiducial marker pose estimation process as previously described); and 
displaying a fluoroscopic computed tomography image derived from the 3D reconstruction ([0038], display system 110 ; [0041], display system 110; [0096], “The image may be displayed to a clinician in real-time during a medical procedure on the patient P.”; see also [0092]-[0094], describe the use of the fluoroscopic imaging system and tracked pose estimations to construct three-dimensional tomographic images which is considered to be a 3D reconstruction; [0095], “FIG. 16 illustrates a method 580 of image guided medical intervention using tomosynthesis image reconstruction from images obtained from multiple three-dimensional viewpoints of a fluoroscopic system in a surgical environment. As previously described, the pose and location of the fluoroscopic system in the surgical environment may be tracked using fluoroscopic markers in the fluoroscopic images and/or external trackers such as an optical tracking system or joint trackers (e.g., encoders) for the joints of the fluoroscopic system. Thus, the current or desired pose of the fluoroscopic imager in the surgical environment may be known or specified“;).
Primary reference Soper fails to teach:
projecting a position of the catheter tip in the remaining fluoroscopic images based on the indication of position in the two fluoroscopic images received via the user interface; 
cropping the plurality of fluoroscopic images on which the position of the catheter tip was projected to generate a plurality of frames; 
comparing the position of the catheter tip in each frame to a position of the catheter tip in at least two additional frames to confirm the determined location of the catheter tip in each frame
However, the analogous art of Barbu of a method and system for detecting and tracking a catheter tip in a fluoroscopic image sequence (abstract) teaches:
projecting a position of the catheter tip in the remaining fluoroscopic images based on the indication of position in the two fluoroscopic images received ([0005], “Such detection and tracking of an ablation catheter tip can be used to obtain a 3D reconstruction of the ablation catheter tip location from a bi-plane fluoro resulting from two fluoroscopic image sequences of an ablation procedure obtained from different angles”; figure 1 is described in [0017]-[0020], where a marginal space learning classifier determines a catheter tip in images; [0021]-[0030], further describe tracking a catheter across multiple frames and using the determined classifier tip locations to make probable tip trajectories and positions in the additional frames (see specifically [0027]); [0031], “The selected catheter tip candidate in each frame is the location (position and orientation) of the ablation catheter tip in that frame. It is possible to then output the ablation catheter tip locations by displaying the ablation catheter tip locations in the frames of the fluoroscopic image sequence. These ablation catheter tip locations can also be stored or used in additional medical imaging procedures. For example, the above described method can be performed for two fluoroscopic image sequences taken simultaneously from different angles while monitoring an ablation procedure.”; figure 7, illustrates ablation catheter tip detection results across multiple frames (images) of 710, 720, 730, and 740; [0032]; note that the “via the user interface” limitation is taught by the user interface feature of primary reference Soper as the user interface is utilized to display position of the catheter tip across images. Furthermore, paragraph [0033] of Barbu teaches to the use of a display device that teaches to the user interface of the Soper reference. Therefore the combined invention of Soper and Barbu would teach to the indication of position received via the user interface); 
comparing the position of the catheter tip in each frame to a position of the catheter tip in at least two additional frames to confirm the determined location of the catheter tip in each frame (figure 1 is described in [0017]-[0020], where a marginal space learning classifier determines a catheter tip in images; [0021]-[0030], describe how the catheter tip candidates are tracked across all of the frames of the fluoroscopic sequence (which is considered to be “at least two additional frames”) and uses the comparison of position candidates across frames and the tip trajectory across the frames to determine the best catheter tip candidates; [0031]-[0032], describes how the selection process produces an output of the catheter tip in each frame); .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position determination and c-arm pose estimation method of Soper to incorporate the projection of a catheter position across multiple images from bi-planar image input of two fluoroscopic images as taught by Barbu because tracking and projecting a catheter tip across an image sequence provides a physician with guidance to track procedures such as cardiac ablation and provide 3D navigation to obtain more accurate surgical results ([0004]-[0005]). 
Primary reference Soper further fails to teach:
Requesting an input, via the user interface and on each of the two fluoroscopic images displayed, to identify a position of a catheter tip in the two fluoroscopic images
receiving an input, via the user interface and on each of the two fluoroscopic images displayed, of an indication of the position of the catheter tip in the two fluoroscopic images
However, the analogous art of Ekin of a position determination apparatus for determining positions of an interventional instrument within projection images for image registration (abstract) teaches:
Requesting an input, via the user interface and on each of the two c-arm x-ray images displayed, to identify a position of a catheter tip in the at least one of the c-arm x-ray images ([0017]; [0023]; [0049], x-ray c-arm device; [0050], “The interventional system 1 further comprises an input unit 16 for allowing a user to indicate the position of the tip 23 of the catheter 3 in the projection images. In particular, the input unit 16 provides a graphical user interface allowing the user via, for instance, a computer mouse, a keyboard, a touch pad, et cetera, to indicate the location of the tip 23 of the catheter 3 on the display 17 which may show the projection image. If the input unit 16 includes a touch pad, the projection images may be shown on the touch pad and the touch pad may be used to indicate the position of the tip 23 of the catheter 3 in the projection images, i.e. in this case the input unit 16 and the display 17 may be integrated in a single device”; [0053]; [0059]-[0060]; [0083], “An input unit allows a user to indicate the position of a tip of the interventional instrument in the projection image”)
receiving an input, via the user interface and on each of the two x-ray images displayed, of an indication of the position of the catheter tip in the two x-ray images ([0017]; [0023]; [0049], x-ray c-arm device; [0050], “The interventional system 1 further comprises an input unit 16 for allowing a user to indicate the position of the tip 23 of the catheter 3 in the projection images. In particular, the input unit 16 provides a graphical user interface allowing the user via, for instance, a computer mouse, a keyboard, a touch pad, et cetera, to indicate the location of the tip 23 of the catheter 3 on the display 17 which may show the projection image. If the input unit 16 includes a touch pad, the projection images may be shown on the touch pad and the touch pad may be used to indicate the position of the tip 23 of the catheter 3 in the projection images, i.e. in this case the input unit 16 and the display 17 may be integrated in a single device”; [0053]; [0059]-[0060]; [0083], “An input unit allows a user to indicate the position of a tip of the interventional instrument in the projection image”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position determination and c-arm pose estimation method of Soper and Barbu to incorporate the requesting of an input via a user interface of a catheter tip identification as taught by Ekin because requesting and using a user input for determination of interventional instrument position can lead to further improved registration between the projection device and the medical instrument ([0023]). Therefore, a user-assisted selection of the catheter tip position can provide higher accuracy than automatically determined instrument position data. 
Primary reference Soper fails to teach:
cropping the plurality of fluoroscopic images on which the position of the catheter tip was projected to generate a plurality of frames; 
However, the analogous art of Weingarten of a system for constructing fluoroscopic based three-dimensional volumetric data for medical device navigation (abstract) teaches:
cropping the plurality of fluoroscopic images on which the position of the catheter tip was projected to generate a plurality of frames ([0013]; [0018], the tissue of interest is cropped for a region of interest; [0027], “Additionally, or alternatively, the computing device may be configured to crop a region of interest from the fluoroscopic-based three dimensional volumetric data, project the cropped region of interest onto the captured frames, and sharpen or intensify at least one of the region of interest or the captured frame to identify soft tissue objects“; [0030], “Additionally, or alternatively, the method may include cropping a region of interest from the fluoroscopic-based three dimensional volumetric data, projecting the cropped region of interest onto the captured frames, and sharpening or intensifying at least one of the region of interest or the captured frame to identify soft tissue objects“; [0071]; [0073], describes the volume generated using a tip of catheter or ablation device; [0079]; [0083]; [0086]); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position determination and c-arm pose estimation method of Soper, Barbu, and Ekin to incorporate the cropping of the images with the catheter tip as taught by Weingarten because fluoroscopic imaging devices have difficulty resolving soft tissue objects of interest such as lesions and thus using the technology to navigate a highly-visible surgical tool to an anatomy of interest is improved when creating a region of interest target volume at the specific target tissue site ([0007]-[0008]). 
Primary reference Soper further fails to teach:
Displaying two fluoroscopic images on a user interface 
However, the analogous art of Garibaldi of a method for navigating a distal tip of a medical device through the body using medical imaging devices (abstract) teaches:
Displaying two fluoroscopic images on a user interface ([0003], “In accordance with this invention, path information is input by providing bi-planar displays of the portion of the body through which the medical device is being navigated. The desired path, and more particularly points along the desired path, is identified on each of the displays. In accordance with a first embodiment of this invention, the user identifies the point where the user desires a direction change (which is usually where the catheter tip is positioned) and a point on the desired new path on each of the displays. The identification of the points on the two bi-planar displays uniquely identifies the points in the three dimensional space inside the body part. The direction of the line or vector including the two points is then determined, and the magnet system is operated to create a magnetic field in the direction of this vector, to orient the distal tip of the catheter”, the bi-planar imaging utilizes two fluoroscopic images at different angle to the target region; [0004]-[0005], two images are displayed on two displays that make up the user interface; [0019], images on displays 32 and 34 to include both bi-planar angles; [0020], “Those features include bi-planar fluoroscope, background images, roadmaps, fluoroscope over roadmaps, roadmap acquisition review, image storing, in addition to other features. To direct the catheter 24, the user first enables the fluoroscope mode to position the catheter. A bi-planar background image is then captured. While injecting x-ray opaque contrast dye, a bi-planar roadmap image is stored”; [0021], both displays 32 and 34 could be juxtaposed on a single display device; [0024], “According to a first embodiment of this invention, the user identifies the desired path of the distal tip of the catheter 24 on each the displays 32 and 34 by identifying a point on the display where the user desires to change the direction of the catheter (typically where the catheter tip is positioned) and a point on the desired new path of the distal tip of the catheter. From the identification of these points, the desired three dimensional orientation of the distal end of the catheter is determined. Once the desired orientation is determined, the magnet system 22 applies a magnetic field of the orientation and strength-specified. According to a second embodiment of this invention, the user identifies the current path and the desired path of the distal tip of the catheter on each of the displays by identifying a point on the current path of the distal tip of the catheter, a point where the user desires to change the direction of the catheter, and a point on the desired new path of the distal tip of the catheter”; see further figures 5-6 for a display of the distal tip 24 of the catheter within both images displayed (32 and 34); [0026], “The computer 26 provides a convenient user interface to facilitate the input of orientation information via the displays 32 and 34”; [0029]; [0031])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position determination and c-arm pose estimation method of Soper, Barbu, Ekin, and Weingarten to incorporate the display of two fluoroscopic images as taught by Garibaldi because using two bi-planar images at different angles provides the user with a more accurate depiction of the orientation of the catheter within the body space. Navigation techniques require extraordinary skill and can routinely fatigue the user, and providing a more accurate depiction and orientation determination of not only the catheter tip position but also the anticipated trajectory will increase the efficiency of the system and improve the usability ([0002]-[0005]). 
Primary reference Soper further fails to teach:
Analyzing, using a neural network, each frame to determine a location of the catheter tip in the frame
However, the analogous art of Zhang of a position of a feature determined in a frame based on a known position in another frame (abstract) teaches:
Analyzing, using a neural network, multiple frames to determine a location of the catheter tip in the frame  ([0040]-[0041], describe the use of a neural network as the machine learning algorithm; [0046]-[0051], describe the position determination of a feature within the image frames; [0052]-[0054], provide the feature of the medical device to be determined via the neural network as a catheter tip, which can be located across image frames by the trained neural network; [0059]-[0061])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter distal tip position determination and c-arm pose estimation method of Soper, Barbu, Ekin, Weingarten, and Garibaldi to incorporate the use of a neural network for catheter tip detection as taught by Zhang because once trained, it provides a significantly lower computation time for detecting a position of the catheter tip (Zhang, [0054]). This provides for more streamlined user interface that makes display of the localization more efficient as well as reduce processing time leading to a more rapid visualization to a user. 

Response to Arguments
Applicant's arguments filed 6/10/2022 have been fully considered but they are not persuasive. Responses to each of the applicant’s arguments are detailed below. 
Regarding the applicant’s arguments on page 7 of the remarks, the applicant argues that the combined references of Soper, Barbu, and Ekin fail to teach to the amended claim limitations of claim 1. Upon further consideration and search, new portions of the Ekin reference have been utilized to reject this feature. The applicant has not provided previous arguments directed to these newly cited portions of Ekin, and therefore the broader arguments directed to the present amendments are not persuasive. 
Regarding the applicant’s arguments on pages 8-12 of the remarks, the arguments were previously replied to in the advisory action of 6/27/2022 and the response to arguments are similarly applied to the current rejections. 
For these reasons, the applicant’s arguments have been considered but are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793           

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791